Case 2:19-cv-03365-DRH-SIL Document 55 Filed 05/11/20 Page 1 of 2 PagelD #: 1015

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

CENTRAL ISLIP DIVISION

APTIVE ENVIRONMENTAL, LLC, §
§
Plaintiff, §
§

vs. § NO. 2:19-cv-03365-SJF-SIL
§
VILLAGE OF EAST ROCKAWAY, §
NEW YORK, §
§
Defendant. §

 

DEFENDANT VILLAGE OF EAST ROCKAWAY’S
NOTICE OF MOTION
FOR SUMMARY JUDGMENT

 

PLEASE TAKE NOTICE, that upon the Affidavit of JOHN E. RYAN, sworn to
February 20, 2020, the Exhibits annexed thereto and the accompanying Memorandum of Law,
defendant VILLAGE OF EAST ROCKAWAY, will move this Court, before the Honorable
SANDRA J. FEUERSTEIN, at the United States Courthouse, 100 Federal Plaza, Central Islip,
New York 11722, for an Order, pursuant to Federal Rules of Civil Procedure 56, granting
defendant summary judgment dismissing Plaintiff's Second Amended Verified Complaint,

together with such other and further relief as this Court deems proper; including costs and

attorneys’ fees.
Case 2:19-cv-03365-DRH-SIL Document 55 Filed 05/11/20 Page 2 of 2 PagelD #: 1016

PLEASE TAKE FURTHER NOTICE, Defendant intends to file and serve reply

papers, if necessary.

Dated: Floral Park, New York

TO:

February 20, 2020

By:

Daniel E. DeCicco, Esq.

Respectfully submitted,

RYAN, BRENNAN & DONNELLY LLP

Que

— . Ryan (IR 3935)
Attorneys for Defendan
INCORPORATED VILLAGE
OF EAST ROCKAWAY

131 Tulip Avenue

Floral Park, NY 11001

(516) 328-1100

DARGER, ERRANTE, YAVITZ & BLAU, LLP

Attorneys for Plaintiff
116 East 27" Street
New York, NY 10016
(212) 452-5300

Kent D. Krabill (pro hac vice)

Clint Cowan (pro have vice)

LYNN PINKER COX HURST, LLP
2100 Ross Avenue — Suite 2700
Dallas, TX 75201

th
